Citation Nr: 0831846	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  02-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 3, 1987 to 
October 15, 1987.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In February 2004, the Board remanded this matter for further 
development.  Such has been accomplished and this matter is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence 
establishing that the veteran had schizophrenia, that 
preexisted his active service.

2.  There is clear and unmistakable evidence that the 
veteran's schizophrenia was aggravated during active service.


CONCLUSIONS OF LAW

1.  The veteran's schizophrenia clearly and unmistakably 
existed prior to entry into military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

3. The veteran's preexisting schizophrenia clearly and 
unmistakably was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Service treatment records reflect that the veteran's April 
1987 enlistment examination revealed normal psychiatric 
findings and in the accompanying report of medical history he 
denied any history of frequent trouble sleeping, depression 
or excessive worry, loss of memory of amnesia, nervous 
trouble of any sort or periods of unconsciousness.  According 
to his DD Form 214, he did not enter active duty until August 
1987, about 5 months after this evaluation.  In mid-August 
1987 he was seen for complaints of fatigue, inability to 
concentrate and memory loss, and the assessment was negative.  
A detailed report from the end of August 1987 noted 
complaints of headaches times one week and he was unable to 
recognize some of his roommates or retain anything he read 
and became easily confused.  He reported memory gaps and even 
amnesia for recent events and old situations.  He felt like 
he was in limbo and reported being unable to sleep due to 
sleep disturbances for 1 or 2 weeks since his arrival.  His 
physical examinations were negative for any physical 
abnormalities and he was assessed with situational reaction 
with a variety of psychosomatic complaints.  He was referred 
to the mental hygiene clinic for medical referral in 
September 1987.  He was also treated from mid-August 
throughout much of September 1987 for complaints that 
included nausea, fever, chills, myalgias, and general malaise 
assessed as a viral syndrome.  By September 18, 1987 he was 
assessed with resolving viral syndrome.  At the end of 
September 1987 he underwent a separation evaluation which 
included review of the medical records and interview with the 
veteran and there were no unresolved medical problems found.  
He was cleared for separation.

A treatment record from December of an unknown year, but 
which appears to be from shortly after service, revealed that 
the veteran gave a history of being diagnosed with 
schizophrenia and went into the Army on August 5 and 
decompensated and did not recognize anybody.  He was sleepy 
all day and felt empty and wondering.  He reported this 
happened in Texas and he was sent back to Puerto Rico from 
the Air Force base.   He now reported getting lost walking 
and described feeling like being possessed or feeling as if 
he were in another world outside of his surroundings.  His 
father reported seeing him more depressed than when he left 
but always looking worried.  

Among records obtained from the Social Security 
Administration are records from 1987 documenting psychiatric 
treatment, to include treatment prior to service.  In July 
1987, prior to service, he was treated for complaints of 
auditory and visual hallucinations, as well as persecutory 
delusions.  He also reported disorientation, ideas of 
reference, poor tolerance with anger, and at times violent 
episodes.  The date of first signs of illness were February 
1987 and following examination, he was assessed with 
schizophrenia, paranoid type with severe exacerbation 
episodes.  His prognosis was poor for rehabilitation.  

Other records obtained include records from 1987 shortly 
after his discharge from service.  These include a November 
1987 record which reported that he was feeling better and 
sharing more with people, but that he still felt empty, and 
gave a diagnostic impression of schizophrenia in remission.  
He continued to receive treatment for schizophrenia in 
December 1987 through February 1988 and was stable.  In 
February 1988 he was noted to sleep well, was coherent and 
logical in his thoughts without hallucinations or delusions, 
but had problems concentrating when there are people around.  
Private treatment records from the rest of 1988 reflect 
continued treatment for a diagnosis of schizophrenia, 
paranoid, with complaints that continued to include problems 
with his memory and forgetfulness, concentration problems and 
some instances of depressed or restricted mood.  However, he 
generally was stable, with no evidence of hallucinations or 
delusions.  An October 1988 record is notable for a history 
of the veteran having a diagnosis of schizophrenia and 
entering the Army on August 3, and he got compensated, did 
not recognize anybody and was sleepy all day with feelings of 
complete emptiness.  He reported that he got lost walking.  
He also reported forgetting to turn off lights and in mental 
status examination he was oriented in person and place, but 
not time and had only been drinking water recently.  He was 
assessed with psychosis, rule out schizophrenia.  The records 
from 1987 through 1988 revealed treatment for his 
schizophrenia with Haldol.  He was also prescribed Benadryl.  

The private records obtained from the Social Security records 
reflect continued treatment for psychiatric symptoms 
throughout 1989 and 1990.  He continued to be assessed with 
schizophrenia paranoid type, in these records and persisted 
with complaints of memory problems, concentrations problems 
and occasions of feeling depressed.  Records from June 1989 
and August 1990 indicated that he sometimes alternated 
between feeling well and other days feeling horrible and 
hyperactive with his moods varying with ups and downs.  
Records from 1991 reflect continued psychiatric treatment for 
schizophrenia with continued episodes of restlessness and 
hyperactivity reported.  He was noted to be attending 
University throughout most of 1991.  His diagnosis remained 
unchanged and was still schizophrenia, paranoid type in the 
1991 records.  He continued to be treated with Haldol and 
Benadryl throughout 1989, 1990 and 1991, although towards the 
end of 1991 he appears to have had his medication changed to 
Clozaril.  The treatment records from 1992 reflect continued 
treatment for psychiatric symptoms, with a continued 
impression of schizophrenia, paranoid type.  He was shown to 
be generally stable was working and doing well, although some 
fluctuations of symptoms were shown with complaints of not 
sleeping well noted in an April 1992 record, but by June 1992 
he reported sleeping well.  He continued to be treated with 
Clozaril.  

Other private treatment records from the Social Security 
records revealed a continued diagnosis of schizophrenia, 
paranoid type, as reported in November 1997 which also noted 
complaints of nightmares and being easily distracted, but 
mostly addressed treatment for cancer.  He was noted to be 
prescribed zyprexa.  The records from 1998 and 1999 continued 
this diagnosis and he was generally shown to be stable and 
heavily involved with church activities and continuing with 
Zyprexa.  

The report of a November 1999 private psychiatrist noted that 
the veteran was evaluated and treated on October 19, 1987 
after his discharge from the army.  He was noted to have 
presented with signs and symptoms of schizophrenia, paranoid 
and since then he has been in treatment at the office.  This 
doctor opined that his acute psychotic episode began during 
military service.  

The veteran underwent a VA examination in July 2001, but the 
report of the examination was drafted in October 2001, 
following a review of the claims file, which had not been 
done in July 2001.  The VA examination report included review 
of the claims file including service treatment records and 
private treatment records from Dr. M.  The examiner also a 
September 2001 social and industrial survey.  The veteran was 
never hospitalized for psychiatric complaints.  He was 
followed by a private psychiatrist from 1987 to present.  He 
was noted to have completed a BA in education and only worked 
one semester secondary to psychiatric conditions.  He denied 
having a family history of psychiatric problems.  He did 
report his father as being a very strict and rigid person.  
He began psychiatric treatment in 1987.  He was currently 
taking Zyprexa which helped the most out of all the 
medications that have been prescribed.  

Despite extensive questioning, the veteran said he cannot 
refer having any types of problems when he entered the 
service.  He alleged having had a year of college when he 
decided to enter the service, but when questioned as to how 
quickly, he started to complain of multiple symptoms and said 
he did not know and could not say what happened because he 
was sent to English school and did not even get to start 
basic training.  He described very vague symptoms regarding 
an inability to concentrate and of having perceptions that 
the people he sees are not real or he cannot identify them, 
even family members.  In fact he said that when he returned 
from the service, he did not feel that his family was his.  
He vaguely mentioned disorganization of his mind and also 
referred avoidance and isolation from others with difficulty 
establishing adequate relationships with other people.  He 
said that with medication all this has changed and has 
improved.  He was able to get married and have adequate 
relationships with his wife due to his treatment.  

Physical examination revealed him to be well developed, well 
nourished, adequately dressed and groomed.  He was alert, 
aware and in contact with reality.  There were no abnormal 
movements and his answers were relevant and coherent, but 
vague regarding his description of symptoms.  Basically he 
said when he came home from the service he was another person 
and remained closed at home, not relating to anybody until he 
began to respond to treatment.  Despite this he had to 
struggle to finish his bachelors degree which took 6 years.  
He described vague symptoms of disorganization of his 
thoughts and rather strange perceptions of other people.  
However, there were no hallucinations or delusions present or 
as described.  He referred isolation from others, avoidance 
of other people, depression and anxiety.  There were no 
suicidal or homicidal ideations, no overt destructive or 
aggressive behaviors.  His affect was adequate.  His mood was 
apprehensive and somewhat guarded.  He was well oriented in 
person, place and time.  His memory was maintained although 
when questioned as to specific details, he alleged being 
unable to remember.  Nevertheless, further into the interview 
he would give the information previously requested 
adequately.  His intellectual function was adequate.  His 
judgment was fair, insight was quite poor.  He was competent 
to handle funds.  

Before rendering a final diagnosis the examiner commented 
regarding the veteran's service medical records.  It was 
quite clear that the veteran practically as soon as he 
entered service began to complain about different medical 
symptoms.  He was noted to have entered service and by the 
end of the month of entry he was already referred to a mental 
health evaluation with an assessment of situational reaction 
with a variety of psychosomatic complaints.  For most 
complaints and symptoms there was no actual physical reason 
even though he was treated and improved.  This made the 
examiner think that there must have been some preexisting 
situation or problem prior to service.  The examination from 
the private psychiatrist was significant as it was noted on 
the first interview that the veteran was seen at the San 
Pablo office with a diagnosis of schizophrenia who went to 
the Army and decompensated.  This seemed to imply that the 
veteran was seen by this psychiatrist at another office 
before he entered service.  The examiners did not find that 
the veteran fulfills the diagnostic criteria for 
schizophrenia, paranoid type, diagnosed in these papers.  The 
symptoms he presents are rather vague and unspecific and 
there is absence of very significant symptoms in the 
diagnosis of schizophrenia such as delusions, hallucinations, 
disorganized speech or symptoms like flat affect which the 
veteran does not have.  Taking into consideration the whole 
picture, the diagnosis was Axis I-schizophreniform disorder 
and Axis II schizoid and avoidant personality 
characteristics.  His GAF score was 55-60.  

A July 2002 letter from the veteran's private psychiatrist 
confirmed that the veteran was first evaluated by this doctor 
on October 16, 1987 on an emergency basis and was diagnosed 
with rule out schizophrenia due to signs and symptoms.  The 
veteran was noted to have been in active military service and 
there was no prior personal or family history of 
neuropsychiatric conditions.  There was no psychiatric 
history in his enlistment report of medical examination.  
There was only a diagnosis of situational reaction with a 
variety of psychosomatic complaints.  He referred to this 
doctor that it was at active service at Lackland Air Force 
Base that he started becoming insecure, isolated and 
disoriented in time and place.  He was noted to have been 
seen at Mental Hygiene clinic and psychological tests were 
administered at Wilford Hall Air Force Medical Center in 
Lackland Air Force Base, but there were no results in the 
medical service notes.

VA treatment records from 2002 and 2003 revealed continued 
treatment for his schizophrenia, with his medication taken 
now Olanzapine.  Generally he was stable, with no evidence of 
active psychosis.

VA treatment records from January 2004 reflect continued 
follow up by mental health clinic with the diagnosis of 
paranoid schizophrenic continuing to be on the problems list, 
but with no major psychiatric complaints.  He was noted to be 
generally stable and his psychotic symptoms were in remission 
at this time.  He was on Olanzapine with good response to 
treatment and currently no side effects or adverse reactions.  
He was noted to have begun his psychiatric treatment in 1987. 

In January 2004, the veteran underwent extensive psychiatric 
examination in conjunction with a claim for Social Security 
benefits.  Symptoms reported were irritability, isolation, 
little impulse control, tiredness, lack of energy, loss of 
memory, loss of concentration and paranoid ideas.  The 
history of his current psychiatric illness was noted to have 
these symptoms developing in 1987.  He could not identify 
precipitating factors.  Symptoms exacerbated on entering the 
Army.  He was noted to receive treatment at the VA 
psychiatric hospital for 15 years.  He reported psychiatric 
ideas but denied attempts.  A detailed history of his social 
and occupational history was documented and mental status 
examination was conducted.  The examination noted his 
psychomotor activity to be diminished and his affect was 
bottled.  His production of speech was diminished.  However, 
there was no evidence of perceptual disturbances or active 
psychosis.  He did have poor self esteem and was oriented in 
person and place but only partially oriented in time.  He was 
noted to exhibit very poor memory on immediate and short term 
memory and he was noted to get easily distracted and have 
poor concentration.  He was also noted to have poor 
abstraction and had poor response to cognitive testing such 
as word tests and math.  His judgment and insight were deemed 
poor.  The impression was chronic undifferentiated 
schizophrenia.  Axis II diagnosis was deferred.  His GAF was 
40.

In July 2004 a report from a county mental health treatment 
services noted a history of the onset of the veteran's mental 
illness in 1987.  He described symptoms as persecutory, 
paranoid, with thoughts of being followed, alienation from 
others, thought insertion and trouble eating and sleeping.  
He was noted to have been treated consistently since that 
time through various medical providers including the VA and 
prescribed various medications.  His mental status 
examination was negative for delusions, hallucinations or 
disorientation.  He was noted to have good insight and 
judgment, and good intellectual function.  He was assessed 
with paranoid schizophrenia and his GAF was 40.  He was doing 
well at present.

The report of a June 2005 VA examination included review of 
the claims file.  It was noted that the veteran entered the 
service on August 3, 1987 and left on October 15, 1987.  
Military records showed that he was seen on August 14, 1987 
which was 11 days after entry.  The records showed that he 
was 18 years old and complained of fatigue and malaise after 
3 days at Lackland and 8 days at Fort Bliss.  He complained 
of inability to concentrate and poor memory, but examination 
at that time was negative.  He was noted to have been in the 
clinic many times with vague complaints.  He was seen on 
September 2, 1987 at Lackland Mental Health Clinic and was 
noted to have situational reaction with various psychosomatic 
complaints.  The separation examination of September 24, 1987 
said he had no unresolved medical problems.  A few days after 
he was released from service he was seen by a private 
psychiatrist in Puerto Rico who certified that he was 
paranoid schizophrenic.  

There are no records indicating that he was hospitalized at 
the VA and the veteran said he was never hospitalized for 
this diagnosis.  He indicated that he did not finish basic 
training.  He was sent to learn English and was never 
actually in basic training.  He said he has not worked for a 
long time.  He started hearing voices in 1996.  He said he 
was unable to concentrate.  CT of his head was normal.  He 
reported having finished high school and was now married.  He 
reported being on Social Security disability.  Claims file or 
current records did not show any treatment for schizophrenia 
in the VA or military hospital during active duty.  

His past medical history revealed no history of 
hospitalization for psychiatric matters.  He attended 
outpatient clinics since August 19th.  His current symptoms 
included lack of concentration, anxiety, nervousness, and 
drooling.  Records indicated treatment with most of the 
antipsychotic medications.  He reported no hobbies but did 
things with his wife.  He denied drug or alcohol abuse.

Mental status examination revealed him to be well dressed, 
well groomed and excellent hygiene.  He was alert and 
oriented, with complaints of memory loss.  He was unable to 
give details of treatment but could name his medications, his 
doctor and when treatment began.  He complained of poor 
concentration and feeling empty.  He denied 
obsessional/ritualistic behavior.  His speech was relevant 
and logical.  There were no panic attacks.  He admitted to 
feeling nervous.  He denied having impulse control problems.  
He sleeps by taking medications.  He had no hallucinations or 
delusions at this time.  He heard voices in 1996-1997 but 
these were controlled with treatment.  He complained of poor 
concentration and nervousness.  His mood was mildly anxious.  
There were no vegetative symptoms of depression and no overt 
symptoms of  psychosis.  He was competent to handle funds.  
The Axis I diagnosis was paranoid schizophrenia, stabilized 
on prescription based on records from private psychiatrist.  
There was no Axis II diagnosis.  His GAF score was 55.

The examiner provided an opinion regarding the etiology of 
the schizophrenia.  Based on review of the record and the 
examination, the examiner found the veteran was unable to 
participate in basic training and was sent to English class 
and spent almost all the time visiting clinics with possible 
somatic complaints.  The opinion was that the veteran was in 
the early stages of schizophrenia and the prodomal state, 
which could last about 6 months.  Military service did not 
provide any stressors other than going away from home and not 
knowing enough English as he still has trouble speaking and 
understanding English.  According to the DSM-IV diagnostic 
criteria, one should have continuous signs of emotional 
disturbance persisting for at least 6 months.  This 6 month 
period must include at least one month of symptoms or less if 
successfully treated to meet the criteria and may include 
periods of prodomal or residual symptoms.  During the 
prodomal state the symptoms may be manifested only by 
negative symptoms or difficulties at work, interpersonal 
relationships, self care, etc.  There is no evidence that the 
veteran complained of or was treated for paranoid type 
schizophrenia or any psychiatric disorder.  Medical records 
of treatment are limited to October 1987 notation from a 
private doctor and a July 2001 VA examination report.  The 
separation examination indicates there are no unresolved 
medical problems.  Based on the records and the information 
given by the veteran, it is more than likely that the veteran 
was already in the prodomal stage of schizophrenia 
(preexisted condition).  No stressors occurred from the 
military to aggravate the condition.  

Based on review of the evidence, the Board does find that the 
clear and unmistakable evidence does reflect that the 
veteran's schizophrenia did preexist his entry into service 
in August 1987.  As noted above, the service treatment 
records revealed no evidence of a psychiatric disorder in the 
April 1987 entrance examination, and no additional 
examination was given upon his actual entry into the service 
in August 1987.  The records obtained from the Social 
Security Administration, as discussed above clearly establish 
that between the time of his April 1987 preenlistment 
examination and the time he actually entered service in 
August 1987, he received psychiatric treatment in July 1987 
for schizophrenia, paranoid type, with symptoms that included 
hallucinations and delusions, with symptoms said to date back 
to February 1987, which would be prior to his April 1987 
preenlistment examination.  The post-service medical evidence 
does not contradict the findings from these records, but tend 
to confirm that he had schizophrenia prior to service.  As 
there is no evidence that contradicts this evidence showing 
his psychiatric condition to have preexisted service, this 
evidence is clear and unmistakable evidence that the 
schizophrenia preexisted service.  

Having found that the clear and unmistakable evidence 
reflects the schizophrenia to have preexisted service, as 
discussed by the Court in Wagner, supra, the VA must now show 
by clear and unmistakable evidence that the preexisting 
disability was not aggravated during service.  

In this case, it has not been shown by clear and unmistakable 
evidence that there was no aggravation of the preexisting 
disability and the claim must be resolved in the veteran's 
favor.  A review of the available medical records reflects 
that there is a balance of positive and negative evidence 
regarding aggravation of the preexisting psychiatric 
condition.  Private treatment records including an October 
1988 record noted that the veteran had a diagnosis of 
schizophrenia on entry into service, and that upon entering 
the service, he decompensated and became symptomatic, thereby 
suggesting aggravation of the preexisting condition.  He was 
also described as developing acute symptoms of schizophrenia 
in service according to a November 1999 private 
psychiatrist's note who suggested that the acute psychotic 
episode began in service.  Even the VA examination from July 
2001 noted a history of the veteran having developed 
psychiatric symptoms upon entry into the service, and 
speculated that his psychiatric condition predated service 
although no specific opinion regarding aggravation was made.  

In light of this medical evidence suggesting that the 
preexisting schizophrenia was aggravated by service, the 
negative opinion from the examiner in the June 2005 VA 
examination stating that the preexisting, prodomal 
schizophrenia was not aggravated by the service, fails to 
provide clear and unmistakable evidence to rebut the 
presumption of aggravation, as it leaves open the possibility 
that reasonable minds could differ in giving an opinion as to 
whether aggravation took place.  In order to support a 
conclusion that the evidence of record is clear and 
unmistakable, the evidence must be so convincing that 
reasonable minds could not differ.  See Fugo v. Brown, 6 Vet 
App. 40, 43 (1993).  The clear and unmistakable evidence 
standard is an onerous one and requires that the no 
aggravation result be undebatable.  Cotant v. Principi, 17 
Vet App 116, 131 (2003).  

Thus, service connection is warranted for schizophrenia on 
the basis of inservice aggravation of a preexisting disorder.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


